Exhibit 10(A)

 

THIRD AMENDMENT TO SECURED REVOLVING CREDIT AGREEMENT

 

This THIRD AMENDMENT TO SECURED REVOLVING CREDIT AGREEMENT (this “Amendment”) is
entered into as of July 30, 2014 (the “Effective Date”) by and between MVC
CAPITAL, INC., a Delaware corporation, as borrower (“Borrower”), and BRANCH
BANKING AND TRUST COMPANY, a North Carolina banking corporation, as lender
(“Lender”).

 

RECITALS:

 

WHEREAS, the Borrower and Lender entered into a certain Secured Revolving Credit
Agreement dated as of July 31, 2013 (the “Credit Agreement”), as amended by that
certain First Amendment to Secured Revolving Credit Agreement dated January 31,
2014 between Borrower and Lender (the “First Amendment”) and that certain Second
Amendment to Secured Revolving Credit Agreement dated April 29, 2014 (the
“Second Amendment”);

 

WHEREAS, the Borrower has requested that the Lender extend the maturity of the
Revolver Commitment under the Credit Agreement by amending the definition of
“Termination Date”;

 

WHEREAS, the Lender is willing to provide the requested amendment upon the terms
and subject to the conditions set forth below and amend the Credit Agreement as
provided herein subject to the terms and conditions herein.

 

NOW, THEREFORE, in consideration of the Recitals and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower and the Lender agree
as follows:

 

AGREEMENT:

 

SECTION 1.              Recitals.  The Recitals are incorporated herein by
reference and shall be deemed to be a part of this Amendment.

 

SECTION 2.              Amendment to Credit Agreement.  The Credit Agreement is
hereby amended as set forth in this Section 2.

 

SECTION 2.01.  Amendment to Section 1.01.  The definition of “Termination Date”
in Section 1.01 of the Credit Agreement is deleted and replaced with the
following:

 

“Termination Date” means the earlier to occur of (i) July 31, 2015, (ii) the
date the Revolver Commitment is terminated pursuant to Section 6.01 following
the occurrence of an Event of Default, or (iii) the date the Borrower terminates
the Revolver Commitment entirely pursuant to Section 2.09.

 

SECTION 3.              Reaffirmation.  To induce the Lender to enter into this
Amendment, the Borrower hereby (a) restates and renews each and every
representation and warranty heretofore made by it under, or in connection with
the execution and delivery of, the Credit Agreement and the other Loan Documents
(except to the extent any such representation or warranty is expressly stated to
have been made as of a specific date, in which case such representation or
warranty is

 

1

--------------------------------------------------------------------------------


 

true and correct as of such date), and (b) restates, ratifies and reaffirms each
and every term and condition set forth in the Credit Agreement and in the other
Loan Documents.

 

SECTION 4.              Conditions to Effectiveness.  This Amendment shall
become effective as of the date first written above when, and only when, each of
the following conditions precedent shall have been satisfied or waived:

 

(a)                   the Lender shall have received this Amendment, duly
executed by the Borrower and the Lender;

 

(b)                   the Lender shall have received resolutions from the
Borrower and other evidence as the Lender may reasonably request, respecting the
authorization, execution and delivery of this Amendment;

 

(c)                    receipt by the Lender of an opinion of Edwards Wildman
Palmer LLP and Kramer Levin Naftalis & Frankel LLP, each as counsel to the
Borrower, dated as of the Effective Date, covering such matters relating to the
transactions contemplated hereby as the Lender may reasonably request;

 

(d)                   the fact that the representations and warranties of the
Borrower contained in Section 6 of this Amendment shall be true and correct on
and as of the date hereof;

 

(e)                    after giving effect to this Amendment, no Default or
Event of Default shall have occurred and be continuing;

 

(f)                     the Borrower shall have delivered, by wire transfer or
immediately available funds, to the Lender the amount of $200,000 as an upfront
fee on the amount of the Revolver Commitment, which such upfront fee shall be
fully earned and payable on the Effective Date; and

 

(g)                    all other documents and legal matters in connection with
the transactions contemplated by this Amendment shall be reasonably satisfactory
in form and substance to the Lender and its counsel.

 

SECTION 5.              No Other Amendment.  Except for the amendments set forth
above, the text of the Credit Agreement shall remain unchanged and in full force
and effect.  On and after the Effective Date, all references to the Credit
Agreement in each of the Loan Documents shall hereafter mean the Credit
Agreement as amended by the First Amendment, the Second Amendment and this
Amendment.  This Amendment is not intended to effect, nor shall it be construed
as, a novation.  The Credit Agreement, the First Amendment, the Second Amendment
and this Amendment shall be construed together as a single agreement.  Nothing
herein contained shall waive, annul, vary or affect any provision, condition,
covenant or agreement contained in the Credit Agreement, the First Amendment or
the Second Amendment, except as herein amended, nor affect nor impair any
rights, powers or remedies under the Credit Agreement, the First Amendment or
the Second Amendment as each is hereby amended.  The Borrower hereby expressly
agrees that the Credit Agreement, the First Amendment and the

 

2

--------------------------------------------------------------------------------


 

Second Amendment, as each is amended, and the other Loan Documents are in full
force and effect.

 

SECTION 6.              Representations and Warranties.  The Borrower hereby
represents and warrants to the Lender that, as of the Effective Date:

 

(a)                 the Borrower has all requisite power and authority to enter
into this Amendment and to carry out the transactions contemplated by, and
perform its obligations under, the Credit Agreement and the other Loan
Documents;

 

(b)                 the execution and delivery of this Amendment and the
performance of the Credit Agreement and the other Loan Documents have been duly
authorized by all necessary action (if any) on the part of the Borrower;

 

(c)                  the execution and delivery by the Borrower of this
Amendment will not result in, or require, the creation or imposition of any Lien
on any of its properties or revenues pursuant to any Applicable Law or any such
contractual obligation (other than the Liens created by the Loan Documents on
the Closing Date and from time to time thereafter);

 

(d)                 this Amendment has been duly executed and delivered by the
Borrower and constitutes a legal, valid, and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, moratorium,
reorganization, or other similar laws affecting creditors’ rights generally and
except as enforceability may be limited by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or in law);

 

(e)                  the execution and delivery of this Amendment and the
performance by the Borrower hereunder does not and will not require the consent
or approval of any regulatory authority or governmental authority or agency
having jurisdiction over the Borrower, nor be in contravention of or in conflict
with the articles of incorporation, bylaws or other organizational documents of
the Borrower, or the provision of any statute, or any judgment, order or
indenture, instrument, agreement or undertaking, to which the Borrower is party
or by which the assets or properties of the Borrower are or may become bound;

 

(f)                    the Collateral Documents continue to create a valid
security interest in, and Lien upon, the Collateral, in favor of the Lender,
which security interests and Liens are perfected in accordance with the terms of
the Collateral Documents and prior to all other Liens; and

 

(g)                 no event has occurred and is continuing or will result from
the consummation of the transactions contemplated by this Amendment that would
constitute an Event of Default or a Default.

 

3

--------------------------------------------------------------------------------


 

SECTION 7.              Counterparts.  This Amendment may be executed in
multiple counterparts, each of which shall be deemed to be an original and all
of which, taken together, shall constitute one and the same agreement.

 

SECTION 8.              Governing Law.  This Amendment shall be construed in
accordance with and governed by the laws of the State of North Carolina.

 

SECTION 9.              Further Assurances.  The Borrower agrees to promptly
take such action, upon the request of the Lender, as is necessary to carry out
the intent of this Amendment.

 

SECTION 10.       Waiver of Claims or Defenses.  The Borrower represents that it
does not have any set-offs, defenses, recoupments, offsets, counterclaims or
other causes of action against the Lender relating to the Loan Documents and the
indebtedness evidenced and secured thereby and agree that, if any such set-off,
defense, counterclaim, recoupment or offset otherwise exists on the date of this
Amendment, each such defense, counterclaim, recoupment, offset or cause of
action is hereby waived and released forever.

 

SECTION 11.       Loan Document.  This Amendment is a Loan Document and is
subject to all provisions of the Credit Agreement applicable to Loan Documents,
all of which are incorporated in this Amendment by reference the same as if set
forth in this Amendment verbatim.

 

SECTION 12.       Severability.  Any provision of this Amendment that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective only to the extent of such prohibition or unenforceability
without invalidating the remainder of such provision or the remaining provisions
hereof or thereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

 

SECTION 13.       Entire Agreement.  This Amendment contains the entire and
exclusive agreement of the parties hereto with reference to the matters
discussed herein. This Amendment supersedes all prior drafts and communications
with respect hereto.

 

SECTION 14.       Notices.  All notices, requests and other communications to
any party to the Loan Documents, as amended hereby, shall be given in accordance
with the terms of Section 9.01 of the Credit Agreement.

 

SECTION 15.       Expenses.  The Borrower shall pay all reasonable out-of-pocket
expenses incurred by the Lender (including the reasonable fees, charges and
disbursements of counsel for the Lender) in connection with the preparation and
closing of this Amendment.

 

SECTION 16.       Definitions.  Capitalized terms used in this Amendment which
are not otherwise defined in this Amendment shall have the respective meanings
assigned to them in the Credit Agreement.

 

[SIGNATURE PAGES FOLLOW]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

 

 

MVC CAPITAL, INC.

 

 

 

 

 

By:

/s/ Scott J. Schuenke

 

Name:

Scott J. Schuenke

 

Title:

Chief Financial Officer

 

 

 

 

 

[CORPORATE SEAL]

 

5

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

 

 

 

By:

/s/ Steven Whitcomb

 

Name:

Steven Whitcomb

 

Title:

Senior Vice President

 

6

--------------------------------------------------------------------------------